Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
In a phone interview with attorney of record Jeff Sharp on 4/08/2021 part of the abstract was cancelled.  The second paragraph of the abstract is now deleted in its entirety.  
The abstract now reads “The invention concerns an agent for mixing into a service fluid for a technical layout, a concentrate for mixing into a service fluid for a technical layout, and a service fluid. An agent according to the invention contains at least one ingredient A chosen from the group of three-layer silicates, at least one ingredient B chosen from the group consisting of bentonites, pyrogenic silicic acids, and talc, and graphite.”
Allowable Subject Matter
Claims 1-15 are allowed.  The closest prior art is Chen and Garmier.  Together these prior art teach all the claim limitations with overlapping ranges.
This is overcome by the new claim amendments of 2/17/2021.  These claim amendments make the ratio of A, B and C in claim 1 more narrow and explicit. In addition, unexpected results are present and overcome and 103 type rejections.  The claim limitations are commensurate in scope.
Regarding claims 1-15, an agent for mixing in with a service fluid for a technical layout, containing:
-    at least one ingredient A chosen from the group of the three-layer silicates,
-    at least one ingredient B, which is pyrogenic silica and
-    at least one ingredient C which is graphite
wherein the ingredients A and B are contained in relation to each other at a weight ratio of 4.5:1 (72:16) to 1.8:1 (36:20) and wherein the ingredients A and graphite are
contained in relation to each other at a weight ratio of 72:1 to 7.2:1 (36:0.5), is not taught or fairly suggested in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771